Exhibit 10.3

 

STOCK TRANSFER AGREEMENT

 

THIS STOCK TRANSFER AGREEMENT (the “Agreement”) is made and entered into as of
December 16, 2011 by and between GreenMan Technologies, Inc. (the “Company”),
with its principal office located at 7 Kimball Lane, Building A, Lynnfield,
Massachusetts 01040 and Iowa State Bank (the “Transferee”) with its principal
office located at 5 East Call Street, Algona, Iowa 50511.

WHEREAS, the Company has guaranteed a Promissory Note to the Transferee, dated
November 9, 2010 (the “Note”), in an amount not to exceed $2,000,000 (the
“Loan”);

 

WHEREAS, the Company has agreed, in the event of a payment default on the Note,
to issue shares of the Company’s common stock, up to a maximum of 2 million
shares to the Transferee to satisfy the outstanding principal balance, and
accrued and unpaid interest, due under the Note;

 

NOW, THEREFORE, in consideration of the Company’s agreement to make the Loan to
the Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, it is hereby
agreed as follows:

 

1.     Transfer of Stock. The Company shall, in the event that the Company fails
to pay any portion of the principal balance of the Note, or any interest accrued
thereon, when due (a “Payment Default”), issue to the Transferee, that number of
shares of common stock of the Company (the “Transferred Shares”) which is equal
in the value of the outstanding balance of such Note, including accrued and
unpaid interest, due under the Note on the Closing Date (as defined below). The
value of the common stock of the Company, for the purpose of determining the
number of Transferred Shares, shall be the closing price of the Company’s
publicly traded common stock on the date of such Payment Default. In no event,
however, shall the Company be obligated to issue to the Transferee and to all
other persons who have made similar loans to the Company and who have executed
agreements similar to this Agreement, more than an aggregate of 2 million shares
of the Company’s common stock.

 

2.     Closing. The delivery of the Transferred Shares to the Transferee (the
“Closing”) shall take place within ten days after written demand for the
Transferred Shares is delivered to the Company by the Transferee (the “Closing
Date”). On the Closing Date, the Company shall deliver a stock certificate
representing the Transferred Shares, issued in the name of the Transferee, and
the Transferee shall deliver to the Company the original Note, endorsed as
“canceled” or “paid in full.”

 

3.     Further Assurances. The Company hereby covenants with the Transferee that
the Company will do, execute, acknowledge and deliver, or will cause to be done,
executed, acknowledged and delivered, all such further acts, transfers,
assignments and conveyances, powers of attorney and assurances for the better
transferring, conveying and confirming unto Transferee the Transferred Shares as
Transferee shall reasonably request.

 

 

 

4.     Company’s Representations and Warranties. The Company hereby represents
and warrants to the Transferee as follows:

 

a.     Organization. The Company is a corporation duly organized and validly
existing and in good standing under the laws of Delaware;

 

b.     Authorization; Enforceability. The execution and delivery of this
Agreement has been duly and validly authorized by all necessary corporate action
on the part of the Company. This Agreement constitutes a legal, valid and
binding obligation of the Company and is enforceable against the Company in
accordance with its terms, except to the extent enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights in general and subject to general
principles of equity (regardless of whether enforceability is considered in a
proceeding at law or in equity);

 

c.     No Violation. The execution and delivery of this Agreement and the
performance of the Company’s obligations hereunder will not to the best of the
Company’s knowledge violate or conflict with any provision of law, any order,
rule or regulation of any court or other governmental authority or the Company’s
Certificate of Incorporation.

d.     Authorization. This Agreement constitutes a legal, valid and binding
obligation of the Company and is enforceable against the Company in accordance
with its terms, except to the extent enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights in general and subject to general
principles of equity (regardless of whether enforceability is considered in a
proceeding at law or in equity);

 

e.     No Violation. The execution and delivery of this Agreement and the
performance of the Company’s obligations hereunder will not, to the best of the
Company’s knowledge, (1) violate or conflict with any provision of law, any
order, rule or regulation of any court or other governmental authority, (2)
violate, conflict with, result in a breach of or constitute (with or without
notice or lapse of time or both) a default under any indenture, agreement, lease
or other instrument to which the Company is a party or (3) result in the
creation or imposition of any lien, charge, claim or encumbrance upon the
Company common stock to be issued by the Company. No approval, authorization,
order or consent of any court, regulatory body, administrative agency or other
governmental body is required for the Company’s execution and delivery of this
Agreement or the performance of any obligations hereunder;

 

f.     No Litigation. No suit, action or legal, administrative, arbitration or
other proceeding and, to the best of the Company’s knowledge, no investigation
by any governmental agency or third party is pending or, to the best of the
Company’s knowledge, has been threatened against the Company which relates to
the common stock of the Company or which questions the validity or legality of
this Agreement or any action taken or to be taken in connection with this
Agreement, or which could adversely affect the ability of the Company to
consummate the transactions contemplated by this Agreement or which could
adversely affect the value of the common stock of the Company;

 

2

 

5.     Transferee’s Representations and Warranties. The Transferee hereby
represents to the Transferors as follows:

 

a.     Enforceability. This Agreement constitutes a legal, valid and binding
obligation of the Transferee and is enforceable against the Transferee in
accordance with its terms, except to the extent enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights in general and subject to general
principles of equity (regardless of whether enforceability is considered in a
proceeding at law or in equity); and

 

b.     No Violation. The execution and delivery of this Agreement and the
performance of the Transferee’s obligations hereunder will not to the best of
the Transferee’s knowledge, violate or conflict with any provision of law, any
order, rule or regulation of any court or other governmental authority or any
agreement or instrument by which the Transferee may be bound.

 

c.     Not a Guarantee. The Transferee acknowledges and agrees that this
Agreement is not a guarantee of the payment of the Note; under no circumstances
shall any Transferor be obligated to perform the Note or pay any sum of money to
the Transferee; and the Transferors’ obligations are limited to the express
promises set forth in this Agreement.

 

6.     Entire Agreement. This Agreement constitutes the entire contract between
the parties hereto with regard to the subject matter hereof. It supersedes any
other agreements, representations or understandings (whether oral or written and
whether express or implied) which relate to the subject matter.

 

7.     Counterparts. This Agreement may be executed in one or more counterparts,
including by electronic facsimile transmission, each of which shall be deemed an
original, but all of which together shall constitute one and the same.

 

8.     Severability. If any provision of this Agreement shall be held to be
illegal, invalid or unenforceable, such illegality, invalidity or
unenforceability shall attach only to such provision and shall not in any manner
affect or render illegal, invalid or unenforceable any other severable provision
of this Agreement, and this Agreement shall be carried out as if any such
illegal, invalid or unenforceable provision were not contained herein.

 

3

 

9.     Waiver of Jury Trial. THE COMPANY AND TRANSFEREE EACH HEREBY WAIVE ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE TRANSFER OF TRANSFERRED SHARES, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. THE
TRANSFERORS, TRANSFEREE AND COMPANY EACH HEREBY AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY AND THAT THE COMPANY AND TRANSFEREE MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

10.     Notices. Any notice under this Agreement shall be in writing and shall
be effective when actually delivered in person or three (3) days after being
deposited in the U.S. mail, registered or certified, postage prepaid and address
to the party at the address stated in this Agreement or such other address as
the parties may designate by written notice to the other:

 

if to the Company:

7 Kimball Lane, Building A
Lynnfield, MA 01940

Attn: Charles E. Coppa

 

 

11.     Amendment; Waiver. This Agreement may not be amended or waived without
the written consent of each of the parties.

 

12.     Titles and Captions. All article, section and paragraph titles or
captions contained in this Agreement are for convenience only and shall not be
deemed part of the context nor affect the interpretation of this Agreement.

 

13.     Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Massachusetts, as such laws are
applied to contracts entered into and performed therein.

 

The remainder of this page is intentional left blank

 

4

 

IN WITNESS WHEREOF, each of the parties has executed this Stock Transfer
Agreement as of the day and year first above written.

 

 

COMPANY:

 

GREENMAN TECHNOLOGIES, INC.

 

 

By: /s/ Charles E. Coppa

Charles E. Coppa

Chief Financial Officer



 

IOWA STATE BANK

 

 

 

By: /s/ Jason Wartick

Name: Jason Wartick

Title: Vice President

 

Address: 5 East Call Street

Algona, Iowa 50511

 

 

5

